Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed, subject to the approval of the court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, at the following prices: Sterling silver square compacts at $4.15 Canadian currency and sterling silver round compacts at $5.50 Canadian currency, both items less two percent discount, packed, taxes included.
It is further stipulated and agreed that there was no higher export value for the merchandise herein and that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows: Sterling silver square compacts $4.15 Canadian currency each and sterling silver round compacts $5.50 Canadian currency each, both items less 2 per centum discount, packed, taxes included.
Judgment will be rendered accordingly.